DETAILED ACTION
Reasons for Allowance
Claims 1, 3-6, 9-13, and 22-29 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 11, the prior art fails to anticipate and/or render obvious either solely or in combination: “wherein the trough includes an arcuate profile along the longitudinal axis, wherein the arcuate profile includes a surface oblique to the longitudinal axis and shaped to deflect a second portion of the ultrasound signals from the backside away from the ultrasound transducer proximally along the longitudinal axis”.
Dependent claims 3-6, 9, 10, 12, 13, and 22-29 depend upon allowable base claims 1 and 11 and are considered allowable at least by virtue of their dependency upon allowable base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 9 am-5 pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marjan Saboktakin/
Examiner, Art Unit 3793




/AMELIE R DAVIS/Primary Examiner, Art Unit 3793